Citation Nr: 0212670	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  00-03 484	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel



INTRODUCTION

The veteran had beleaguered service from December 8, 1941, to 
April 9, 1942; was a prisoner of war (POW) of the Japanese 
Government from April 10, 1942, to June 5, 1942; was in no 
casualty status from June 6, 1942, to April 12, 1945; and was 
in the Regular Philippine Army (PA) service from April 13, 
1945, to April 20, 1945.  He died in April 1957.  The 
appellant is his widow.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the Manila, 
Philippines Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for the 
cause of the veteran's death.  The RO determined that new and 
material evidence had been submitted to reopen this 
previously denied claim and considered the claim on the 
merits.  The Board consider de novo the matter of whether new 
and material evidence has been submitted to reopen the claim.  


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied by the RO in May 1958 and September 1960; the 
appellant did not timely file an appeal of these 
determinations. 

2.  Evidence received since September 1960 is either 
cumulative or redundant and, by itself or in connection with 
the evidence previously assembled, is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for the cause 
of the veteran's death.



CONCLUSION OF LAW

The evidence submitted subsequent to the September 1960 RO 
decision is not new and material; and the claim of service 
connection for the cause of the veteran's death may not be 
reopened.  38 U.S.C.A. §§ 1110, 1310, 5108, 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156(a), 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran died in April 1957; the cause of death on his 
death certificate is listed as undetermined.  An August 1958 
report from the Republic of the Philippines, Providence of 
Batangas, reveals that the veteran's cause of death was 
"[u]ndetermined (acute cardiac failure)."

In May 1958, the RO denied the claim of service connection 
for the cause of the veteran's death, concluding that there 
was no evidence of a relationship between the veteran's 
service and any condition that may have caused his death.  

A September 1960 rating action denied a petition to reopen 
this claim filed in July 1960.  Several attempts have been 
made by the appellant, the veteran's son, and apparently the 
veteran's mother to reopen the previously denied claim.  
These were addressed by the RO in several letters to the 
appellant and others over many years.  September 1960, 
however, is the last final denial of this claim filed by the 
appellant.    

A new claim was filed in February 1998.  In July 1999, the RO 
informed the appellant that the veteran had been a former POW 
from April 10th to June 5, 1942.  It was reported that since 
one of the contributing causes of death was listed as apical 
hypertrophy and dilatation of the heart, the RO was 
considering service connection for the condition as a cause 
of death under the new POW legislation.  The RO reported to 
the appellant that studies had shown a noteworthy association 
between ischemic heart disease and an earlier reporting of 
localized edema (swelling of the feet, ankles or legs).  The 
appellant was informed that if a former POW experiences 
localized edema during captivity and later develops ischemic 
heart disease, ischemic heart disease is considered as 
beriberi heart disease (for VA compensation purposes) and is 
therefore a disease subject to presumptive service 
connection.  It was indicated that ischemic heart disease is 
another term for coronary artery disease, coronary heart 
disease, arteriosclerotic heart disease, or complications 
such as myocardial infarction.  

The appellant provided the RO with a list of health care 
provides who had treated the veteran.  The RO attempted to 
obtain these records.  Communications to the RO dated in 
December 2000, January 1998, August 1997, April 1997, May 
1997, February 1997, August 1996, and May 1996 from health 
care providers who allegedly treated the veteran during his 
lifetime indicate no pertinent medical records regarding the 
veteran are available.  

All efforts failed in obtaining any medical records 
associating the veteran's death with his active service or 
with a presumptive service-connected disorder.  For example, 
in a December 2000 the "JRRMMC", formerly the North General 
Hospital, reported that records of the veteran from the years 
1945 to the early part of 1963 were accidentally burned in a 
fire that gutted their records in February 1963.  A January 
1999 statement from St. Anthony College Hospital reveals that 
records dated in 1986 and earlier are no longer available.  
Communications from other health care providers similarly 
indicate no pertinent medical records regarding the veteran 
are available.  


II.  The Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103. 5103A, 5107 (West Supp. 2001)).  
Regulations implementing the VCAA have now been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The VCAA and 
implementing regulations eliminate the concept of a 
well-grounded claim and redefine the obligations of VA with 
respect to the duty to assist.  They also include an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

[The implementing regulations also redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (to be codified at 
38 C.F.R. §§ 3.156(a) and 3.159(c)).  However, those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. at 45,620.  They do not apply 
in the instant case as the petition to reopen was filed well 
before August 2001.]  

The applicability or non-applicability of the VCAA in this 
case, however, is a moot point because any new notice or 
development duties mandated by the VCAA and implementing 
regulations have been met.  Under the VCAA, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  In evaluating the VA's duty to 
assist the appellant in the development of her case, the 
Board notes the extensive efforts the RO has made to obtain 
records in support of this claim.  In Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992), the U.S. Court of Appeals for 
Veterans Claims (Court) stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

The RO made exhaustive efforts to obtain medical records in 
support of the appellant's claim, with no success.  The RO 
sought to obtain all medical records cited by the appellant.  
There is no indication that additional medical records exist 
or that any available medical records regarding the veteran 
would be relevant and material to this claim.  In light of 
the RO's actions in connection with this claim and in the 
processing of the previously denied claims, the Board finds 
the duty to obtain pertinent medical records has been 
fulfilled.  

With regard to the duty to notify, there have been extensive 
communications from the RO to the appellant over several 
years including, but not limited to, the rating decision, 
statement of the case, and the supplemental statement of the 
case issued in April 2001.  The appellant is found to clearly 
be aware of the evidence she needs to substantiate her claim 
and the laws and regulations governing her claim.  The July 
1999 communication from the RO to the appellant clearly 
provided her information regarding the recent developments in 
POW legislation.  These communications contain extensive 
information of the type of evidence necessary to substantiate 
her claim as well as an explanation of what evidence was to 
be provided by her and what evidence the VA would attempt to 
obtain on her behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In light of all these efforts, 
further attempts at development are not justified.  




III. Analysis

Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  See 
38 U.S.C.A. § 7105(c) (West 1991) and Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  38 C.F.R. § 3.156(a) (2001) 
provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

New evidence means more than evidence which has not been 
previously physically of record.  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992). 

At the time of the September 1960 rating decision, the 
evidence of record consisted of service medical records that 
showed no evidence of a cardiovascular disorder in service.  
Records do not show that he was treated for any form of 
cardiovascular disorder during service or following service.  
Efforts by the RO to obtain medical records in support of the 
appellant's claim have been completely unsuccessful.  No new 
and material medical evidence has been submitted.  
Accordingly, the petition to reopen the claim must be denied.

Regarding recent developments in POW legislation, such 
changes in the law do not provide a basis to reopen the 
appellant's previously denied claim as the appellant has 
failed to provide any medical evidence in support of the 
contention that the veteran died of a POW presumptive 
service-connected disability.  The appellant has attempted to 
establish a nexus between the veteran's death and his service 
by asserting that his death was caused by his service.  
However, she has presented no medical evidence to show a link 
between the veteran's death and service.  The appellant 
herself is not qualified to testify as to a causal link 
between the veteran's death and his service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495-5 (1994).  

Even under the relaxed evidentiary standards afforded in 
those cases where the veteran was a POW, the appellant has 
failed to provide any evidence which would provide a basis to 
reopen the previously denied claim.  To avoid any 
uncertainty, the Board has reviewed all records since this 
claim was originally denied by the RO in May 1958.  However, 
since May 1958, the appellant has failed to provide any new 
and material evidence warranting the reopening of the 
previously denied claim.  As the additional evidence 
submitted is not new and material, the appellant's claim may 
not be reopened.


ORDER

The appeal to reopen a claim of service connection for the 
cause of the veteran's death is denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

